Title: General Orders, 16 May 1783
From: Washington, George
To: 


                  
                      Friday May 16th 1783
                     Parole Poughkipsee.
                     C. signs Fishkill Newburgh
                  
                  For the day tomorrow Brigr Genl. Greaton
                  B. Qr Mr 2d Massa. Brig.
                  The 4th Massachusetts regiment gives the Guards and the Hampshire regiment the fatigues tomorrow.
                  The several corps in this Cantonment are to square and deliver at the Newbuilding with all convenient speed the following pieces of timber, viz.
                  ps.feet longsquareMaryland Detachment6317 inchJersey Regiment16317.Do Battalion63171st Newyork Regt13317.2do9317.do6257.Hampshire regt20257.Do Battalion6257.1st Massa. Regiment19257.7th20257.4th18257.3d19257.6th20257.8th18257.5th19257.
                  The Quarter Master Genl. will direct where the timber may be cut—agreeable to the orders of the 20th of April last.The Inspection of the Army for the month of April will take place on the following days vizt.
                  Maryland Detacht & Jersey brigade the 20th Inst.York & Hampshire Brigades211 Massachusettsdo222ddodo233d Massachusetts Brigade24
                  The Troops at West point and its dependences, on the 26th & 27th in such order as will best suit the Duties of the Garrison.
                  The necessary Rolls may be had at Colonel Stewarts Quarters.
                  Major Genl Heaths orders.
                  The regimental pay masters will call on the assistant Clothier Genl at Newburgh for a proportion of what articles he has on hand to issue.
               